Citation Nr: 1122037	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus.

2.	Entitlement to service connection for a cataract of the left eye, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a December 2009 decision the Board denied entitlement to service connection for hypertension and a left eye cataract, to include as secondary to service-connected diabetes.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010 the parties to the appeal filed a Joint Motion for Remand (JMR) and the claims were remanded to the Board for further adjudication.  The Board observes that in the August 2010 JMR the parties did not appeal the Board's denial of the above claims on a direct basis.  As such, the Board will only consider these claims on a secondary basis.

Also in the August 2010 JMR, the Court noted that although the December 2009 Board decision denied the Veteran's claim of service connection for hyperlipidemia, the Veteran did not appeal this issue and as such it is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed hypertension and left eye cataract are due to his service-connected diabetes.  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

At the December 2004 VA examination the examiner opined that the Veteran's hypertension was not related to his service-connected diabetes because he had "normal renal function."  At the August 2006 VA examination the examiner diagnosed the Veteran with hypertension, but when asked if it was a complication of diabetes the examiner stated it was not because there was "stable renal function."  As noted in the August 2010 JMR, this was an insufficient rationale for explaining why the Veteran's hypertension was not related to his service-connected diabetes.

The February 2007 addendum opinion to the August 2006 VA examination indicated that the Veteran's left eye cataract was not related to his service-connected diabetes because it was classified as a "typical senile type cataract."  However, there is no further rationale for why this type of cataract could not be related to diabetes.  As discussed in the August 2010 JMR, this claim should be remanded for a new VA examination for further rationale as to whether the Veteran's left eye cataract is related to his diabetes, and if not, why this is so.

The Board further notes that the most recent VA treatment records in the claims file are from March 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from March 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his hypertension and left eye cataract.  Any specialist examinations deemed necessary to provide the opinions requested below should also be conducted.  The claims file, including a copy of this REMAND, must be made available to the examiner(s) for review and the examination report(s) should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner(s) should offer the following opinions:

a)  Whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or chronically worsened by his service-connected diabetes.  If the examiner determines the Veteran's hypertension is not related to his diabetes, he should offer a thorough rationale as to why this is so.

b)  Whether it is at least as likely as not that the Veteran's left eye cataract is proximately due to, or chronically worsened by his service-connected diabetes.  If the examiner determines the Veteran's left eye cataract is not related to his diabetes, he should offer a thorough rationale as to why this is so.

Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so state in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


